Exhibit 10.69

CYTOKINETICS, INCORPORATED

2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Cytokinetics,
Incorporated 2004 Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Restricted Stock Unit Award Agreement (the “Agreement”).

 

I. NOTICE OF GRANT OF RESTRICTED STOCK UNIT

Name: ______________________

You have been granted an Award of Restricted Stock Units (“RSUs”), subject to
the terms and conditions of the Plan and this Agreement, as follows:

Date of Grant:

Total Number of RSUs Granted: ______________________

Vesting Schedule: The RSUs awarded by this Agreement shall vest in accordance
with the following schedule:

[INSERT VESTING SCHEDULE]

 

II. AGREEMENT

1. Grant of Restricted Stock Unit. The Company hereby grants to the Participant
named in the Notice of the Grant of Restricted Stock Units attached as Part I of
this Agreement (“Notice of Grant”) an award of RSUs, as set forth in the Notice
of Grant and subject to the terms and conditions in this Agreement and the Plan.

2. Company’s Obligation. Each RSU represents the right to receive a Share on the
vesting date. Unless and until the RSUs vest, the Participant will have no right
to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.

3. Vesting Schedule. The RSUs awarded by this Agreement will vest in the
Participant and be delivered according to the vesting schedule specified in the
Notice of Grant.

4. Forfeiture upon Termination as Service Provider. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Participant
terminates as a Service



--------------------------------------------------------------------------------

Provider for any or no reason prior to vesting, the unvested RSUs awarded by
this Agreement will thereupon be forfeited at no cost to the Company.

5. Payment after Vesting. Any RSUs that vest in accordance with paragraph 3 will
be paid to the Participant (or in the event of the Participant’s death, to his
or her estate) in Shares, provided that to the extent determined appropriate by
the Company, the minimum statutorily required federal, state and local
withholding taxes with respect to such RSUs will be paid by reducing the number
of vested RSUs actually paid to the Participant.

6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant or Participant’s broker.

8. No Effect on Employment. The Participant’s employment with the Company and
its Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Participant’s employment with the Company and its Subsidiaries will be
determined from time to time by the Company or the Subsidiary employing the
Participant (as the case may be), and the Company or the Subsidiary will have
the right, which is hereby expressly reserved, to terminate or change the terms
of the employment of the Participant at any time for any reason whatsoever, with
or without good cause or notice.

9. Grant is Not Transferable. Except to the limited extent provided in paragraph
6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

10. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

11. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of

 

2



--------------------------------------------------------------------------------

any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

12. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.

13. Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of these Restricted Stock Units is accelerated in
connection with the Participant’s termination of employment (provided that such
termination is a “separation from service” within the meaning of Section 409A,
as determined by the Company), other than due to death, and if (x) you are a
“specified employee” within the meaning of Section 409A at the time of such
termination and (y) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax under Section 409A if paid to you on
or within the six (6) month period following your termination of employment,
then the payment of such accelerated Restricted Stock Units otherwise payable to
you during such six (6) month period will accrue and will be paid to you on the
date six (6) months and one (1) day following the date of your termination of
employment, unless you die following your termination of employment, in which
case, the Restricted Stock Units will be paid in shares of Common Stock to your
estate as soon as practicable following your death. It is the intent of this
Agreement to comply with, or be exempt from, the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Agreement or shares
of Common Stock issuable hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply
or be exempt. For purposes of this Agreement, “Section 409A” means Section 409A
of the Internal Revenue Code of 1986, as amended, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

 

3



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and this Agreement. Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and this Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and this Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

PARTICIPANT

      CYTOKINETICS, INCORPORATED      

 

    By:  

 

Signature      

 

    Title:  

 

Print Name       Date:  

 

    Date:  

 

 

      Residence Address      

 

     

 

4